Case 1:19-cv-04607-RLY-TAB Document 32 Filed 09/21/20 Page 1 of 4 PageID #: 127




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION



CHANDLER TWO HUNTER BEACH,        )
PLAINTIFF,                        )
                                  )
                                  )
V.                                )
                                  )
CITY OF CARMEL POLICE DEPARTMENT, )                        CAUSE NO. 1:19-cv-4607
CITY OF CARMEL, a municipality,   )
and ADAM THEIS, an individual;    )
                                  )
                                  )
                                  )
                                  )
DEFENDANTS.                       )


                          PLAINTIFF’S STATEMENT OF CLAIMS


       Plaintiff, Chandler Two Hunter Beach (“Beach”), by counsel, pursuant to the Case

Management Plan IV.B and Federal Rule of Civil Procedure 11(b), hereby files his Statement of

Claims. In support thereof, Plaintiff states as follows:

                                        INTRODUCTION

1.     Plaintiff, Chandler Two Hunter Beach (“Beach”), brings claims against the Defendant,

the City of Carmel (the “City”) and Adam Theis for their mistreatment of him in violation of 42

U.S.C.A. § 1983, the 4th Amendment of the United States Constitution, and Indiana law.

2.     This action arises out of a conspiracy on the part of Defendants to cause severe

reputational, financial and emotional damage to Plaintiff through malicious prosecution of

unwarranted and unsupportable criminal charges that were thrown out and dismissed with

prejudice as the Defendants had no evidence supporting the charges against Plaintiff.


                                            Page 1 of 4
Case 1:19-cv-04607-RLY-TAB Document 32 Filed 09/21/20 Page 2 of 4 PageID #: 128




3.     Beach alleges that the City, through the Carmel Police, specifically Defendant Theis,

violated his constitutional rights by making an unreasonable search and seizure of his person

property resulting in malicious prosecution, false arrest and false imprisonment.

4.     The City, by and through, the Carmel Police, unlawfully arrested Beach on November 20,

2018, and detained him in the Hamilton County Jail until February 29, 2019, because of that

arrest, and the unlawful seizure and search of his Apple iPhone on or about November 21, 2018.


                         Malicious Prosecution under 42 U.S.C § 1983
                           (Defendants City of Carmel and Theis)

        In violation of his due process rights under the 4th Amendment and Indiana law,

Defendants subjected Plaintiff to illegal charges, arrest, seizure, and prosecution resulting in

reputational, emotional and financial harm to the Plaintiff. Defendants influenced or participated

in the decision to criminally prosecute the Plaintiff by knowingly submitting false statements in

order to obtain probable cause to arrest Plaintiff. Defendants did so not only in his individual

capacity but also as a detective employed by the City. There was no probable cause for the

criminal prosecution of the Plaintiff. The criminal charges resolved in Plaintiff’s favor.

       Defendants acted with actual malice, and for a purpose other than bringing Plaintiff to

justice. Defendants knowingly submitted false and misleading information, withheld evidence of

Plaintiff’s innocence, and took steps to wrongfully further what they knew was a baseless

prosecution. As a consequence of the legal proceedings brought against Plaintiff, he suffered a

deprivation of liberty, apart from the initial arrest and seizure. Defendants refused to produce

exculpatory evidence in the criminal case. As a result, the criminal charges remained pending

against Plaintiff for four months, resulting in reputational, emotional, and financial harm to

Plaintiff, including the loss of his job. Plaintiff demands judgment against Defendants for actual,

general, special, compensatory and punitive damages, plus costs of this action, including his

                                            Page 2 of 4
Case 1:19-cv-04607-RLY-TAB Document 32 Filed 09/21/20 Page 3 of 4 PageID #: 129




attorney's fees, and all other appropriate relief.

                                            False Imprisonment

                                  (Defendants City of Carmel and Theis)

            The actions of the Defendants as described above unlawfully retrained Beach’s

freedom of movement and deprived him of his liberty without his consent. Defendants acted

without probable cause. Defendants submitted knowingly false information, withheld evidence

of Plaintiff’s innocence, and took steps to wrongfully further what they knew was a baseless

prosecution. Defendants actions resulted in criminal charges remaining pending against Plaintiff

for four months and his imprisonment for that time. Plaintiff demands judgment against

Defendants for actual, general, special, compensatory and punitive damages, plus costs of this

action, including his attorney's fees, and all other appropriate relief.

                                                 False Arrest

                                              (Defendant Theis)

        Based on the above facts, Defendant Theis’ actions constitute a false arrest under the 4th

and 14th Amendments and Indiana law. As shown, no probable cause existed to support Theis’

arrest of Plaintiff and Theis unlawfully restrained Plaintiff and deprived him of his liberty

without consent.

                                               CONCLUSION

                Mr. Beaches’s rights have been violated. He has claims against the City of Carmel

and Adam Theis. The Plaintiff demands judgment against Defendants for actual, general, special,

compensatory and punitive damages, plus costs of this action, including his attorney's fees, and all

other appropriate relief.




                                              Page 3 of 4
Case 1:19-cv-04607-RLY-TAB Document 32 Filed 09/21/20 Page 4 of 4 PageID #: 130




                                                           Respectfully submitted,


                                                             /s/ Julie A. Camden
                                                           Julie A. Camden, #26789-49
                                                           Camden & Meridew, P.C.
                                                           10412 Allisonville Road, Ste. 200
                                                           Fishers, IN 46038
                                                           Phone: (317) 770-0000
                                                           Fax: (888) 339-9611
                                                           jc@camlawyers.com


                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on September 21, 2020, a copy of the foregoing was
electronically filed through the Indiana E-Filing System(IEFS) and served upon the following
party listed below via U.S. First Class Mail, postage prepaid or via electronically via IEFS:

 Aimee Rivera Cole
TRAVELERS STAFF COUNSEL OFFICE
(Indianapolis)
280 East 96th Street
Suite 325
Indianapolis, IN 46240

Matthew L. Hinkle
COOTS HENKE & WHEELER
255 E. Carmel Drive
Carmel, IN 46032

                                                            /s/ Julie A. Camden
                                                           Julie A. Camden, #26789-49




                                          Page 4 of 4
